Citation Nr: 1140137	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-37 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for status post fusion, bunionectomy, and osteotomy with residual hallux rigidus of metatarsal of the right great big toe.

2.  Entitlement to a total disability rating based on individual unemployability due to a service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to September 1984.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Although the Veteran requested a hearing in a May 2007 written correspondence, in an August 2011 letter, he stated that he did not wish to appear before the Board and wanted the Board to decide his case.  Hence, the request for a hearing is deemed withdrawn.  

The issue of whether a separate compensable rating for a surgical scar is warranted has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim on appeal has been accomplished.

2.  The Veteran is in receipt of the highest allowable schedular rating for his status post fusion, bunionectomy, and osteotomy with residual hallux rigidus of metatarsal of the right great big toe.  Findings commensurate with actual loss of use of the foot are not shown.  There are no findings that are so unusual as to render application of the regular schedular provisions impractical.

3.  Evidence on file indicates that the Veteran last worked in 1998.  He had work experience as a janitor.  He receives Social Security Administration disability benefits for medical disorders unrelated to his service-connected status post fusion, bunionectomy, and osteotomy with residual hallux rigidus of metatarsal of the right great big toe.

4.  The Veteran's service-connected status post fusion, bunionectomy, and osteotomy with residual hallux rigidus of metatarsal of the right great big toe, his only service connected disorder, is not shown to render the Veteran unable to obtain and retain all kinds of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for status post fusion, bunionectomy, and osteotomy with residual hallux rigidus of metatarsal of the right great big toe have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5280, 5284 (2010).

2.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, letters of May 2007, April 2008, and April 2011 provided notice to the Veteran of the evidence and information needed to substantiate his claim for an increased rating and for a TDIU on appeal.  These letters also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claims.  In addition, the April 2008 and April 2011 letters provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman.  After issuance of the above letters, and proving the Veteran and his representative additional opportunity to respond, the RO readjudicated each issue on appeal in a May 2011 SSOC.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's VA medical records, prison records, and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, his family, and friends, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Factual Background

Prison medical records from November 2005 to March 2007 reflect that the Veteran was limited in his work details, to include limits on prolonged standing or working and that he was to be assigned a bottom bunk. 

VA medical records dated from April 2006 to September 2010 reflect that the Veteran received ongoing treatment for complaints of pain and swelling to the first metatarsal head of the right foot while walking and standing.  He had pain with compression plantarly and passive manipulation of the first metatarsophalangeal joint of the right foot.  The Veteran used a cane to assist with gait stability.  In February 2008, he was found to be unable to actively dorsiflex or plantar flex the right hallux at the metatarsophalangeal joint.  Passive range of motion of the right first metatarsophalangeal joint was limited to 60 degrees in a dorsiflexed position with plantar flexion limited to a 28 degree dorsiflex position from neutral, unable to reduce the hallux into a neutral position.  There is no motion across the interphalangeal joint of the right hallux with arthrodesis stable.  There was pain with compression along the plantar surface of the first metatarsal head of the right foot.  The Veteran's gait is antalgic and apropulsive with him compensating by applying weight along the lateral surface of the foot, avoiding right hallux to purchase the ground.  The Veteran was assessed with status post arthrodesis right hallux, right foot pain with plantar flexed first metatarsal and metatarsus adductus, and possible multiple osteochondromas. 

In February 2008, the Social Security Administration identified that the Veteran was receiving benefits for diagnostic codes for Human Immunodeficiency Virus (HIV) infection and for chronic liver disease and cirrhosis.  

May 2008 x-rays revealed joint space narrowing of the first metatarsophalangeal joint without marginal osteophytes, cortical erosions or obvious sclerosis.  Mature fusion of the interphalangeal joint noted.  Mild increase in the metatarsus adductus angle noted.   

VA medical records in 2009 found that the Veteran had limited total range of motion to the first metatarsophalangeal joint of the right foot.  Interphalangeal joint (IPJ) right hallus was nontender to compression and stability was unchanged.  He was diagnosed with status post Jones tenosuspension with right hallux IPJ arthrodesis and hallux limitus right foot.  He had undergone intra-articular steroid injections to the first metatarsophalangeal joint of the right foot.  The Veteran was fitted with a pair of orthopedic shoes.  

A May 2008 VA bones examination report reflects that the Veteran complained of chronic right pain ever since undergoing surgery in service.  He also has weakness, stiffness, swelling, heat and redness to the right first metatarsophalangeal joint.  the Veteran has received intraarticular steroid injections for the pain.  The Veteran was taking Tramadol for pain and receives therapeutic footwear.  The corrective shoes have not been effective in alleviating the Veteran's foot pain.  He uses a cane to assist him when he walks.  The Veteran is unemployed and has been disabled since 1998.  The effects of the condition on the Veteran's daily activities as stated by the Veteran is that he "can hardly do what I want to do."  He continually has an aching pain in his right foot.  Most of the time his pain is related to walking.  

Physical examination of the right foot revealed mild pes cavus with inversion of the heel.  There is a well healed surgical scar on the dorsum of the right first metatarsophalangeal joint.  There is a solid fusion of the interphalangeal joint of the great toe.  Motion at the first metatarsophalangeal joint is restricted.  The Veteran was able to actively dorsiflex and plantar flex his ankles bilaterally.  The first metatarsal was plantar flexed on the right foot with mild extension of the hallux at the metatarsophalangeal joint.  The first metatarsal head is plantarly prominent.  The Veteran's gait is antalgic and apropulsive.  The Veteran avoids full contact of his right foot on the floor.  The hallux and the lesser toes doe not purchase the ground. The rear foot is inverted to -4 degrees (varus).  There is evidence of painful motion and tenderness over the first metatarsophalangeal joint.  He demonstrates functional limitations on standing and walking.  He is unable to rise up on his toes on the right foot.  He has an apropulsive gait with avoidance of pressure on the front of his right foot.  The toes do not purchase the floor.  He is able to stand and walk for fifteen to thirty minutes.  There is no evidence of abnormal weightbearing.  The Veteran is ambulatory.  There are no corns or callosities noted.  The Veteran wears surgical shoes on his right foot.  The VA examiner was unable to identify an unusual shoe wear pattern. 

X-rays showed a postoperative deformity of the right first metatarsal.  There was no evidence of acute fracture.  There was severe degenerative arthritis of the first metatarsal phalangeal joint. There was deformity of the tuft of the right distal phalanx which was likely related to the prior amputation.  The IP joint of the great toes does appear fused.  The remainder of the foot was unremarkable.  The assessment was status post right foot surgery performed in 1981, severe degenerative arthritis of the first metatarsophalangeal joint of the right foot, rigid fusion of the interphalangeal joint of the right hallus, and limitation of the first metatarsophalangeal joint dorsiflexion (hallus limitus).    

In April 2008, the RO received a VA form 21-4192 from the Veteran's prior employer, Bowe, Bell & Howell, indicating that the Veteran was in their employ from October 1994 to March 1998 as a janitor, forty hours a week.  No reasons for termination was given, and it was noted as not applicable.  

A December 2009 VA operation report reflects that the Veteran had severe pain and limited range of motion of the right first metatarsal phalangeal joint.  He has a history o f Jones tenosuspension with the right hallux IPJ arthrodesis.  Radiographs indicated moderate to severe arthritis to the first metatarsal phalangeal joint with decreased joint space and osteophyte formation.  Symptoms persisted unremittant to conservative treatment.  The Veteran underwent arthrosurface resurfacing first metatarsal phalangeal joint, implant arthroplasty right foot.  The diagnosis was hallux limitus right foot.  

VA medical records in January 2010 reflect that the Veteran received physical therapy after undergoing surgery.  

A September 2010 VA medical record reflects that the Veteran complained that his right big toe ached, throbbed, and sometimes will get sharp pains.  Walking and ascending/descending steps makes the pain worse.  Additional prosthetics were ordered to be added to his orthopedic shoes and a lift to the left to match.  

In an April 2011 statement, the Veteran's friend, G.J., stated that he takes the Veteran to do errands, doctors' appointments, and shopping.  When they return, the Veteran's toes is usually swollen and he massages or puts a heating pad on it.  

In an April 2011 statement, the Veteran's daughter stated that the Veteran stays in bed and rests for the day.  He can not apply pressure on his foot.  

A May 2011 VA feet examination report reflects that the Veteran has had continued discomfort and swelling since his surgery in December 2009.  There has been no effect on his occupation as he has been on Social Security disability since 1998 for other than a foot condition.  The Veteran currently receives treatment with a fair response.  He takes Tramadol as needed for pain.  He wears a post operative boot when he feels it is needed and uses a cane for balance.  The Veteran symptoms include pain, swelling, stiffness, and lack of endurance, while standing and while walking.  The location of the pain and the swelling is at the great toe metatarsophalangeal joint.  There are no reported flare-ups.  The Veteran is able to stand for fifteen to thirty minutes.  He can walk one to two blocks.  He uses a cane for right toe pain.  

Physical examination revealed no evidence of instability, weakness, abnormal weight bearing.  There was evidence of painful motion of the metatarsophalangeal joint of the great toe.  No range of motion was detected.  In addition, he had swelling and tenderness.  There is no skin or vascular foot abnormality, no evidence of malunion or nonunion of the tarsal or metatarsal bones, and no muscle atrophy of the foot.

In an addendum from the podiatry clinic, it was noted that the Veteran has continued pain in his right foot with activity and prolonged standing.  Modifications to his orthopedic shoes made the pain in his right foot more tolerable.  He takes Tramadol four times daily, and the Veteran stated that it helps to improve his foot pain.  The Veteran ambulates with a cane, which he states also helps to improve his pain, which he rates as a 7 out of 10, and describes as aching in nature.  Physical examination revealed that dorsalis pedis pulses and posterior tibial pulses were palpable.  There was no edema or erythema to the foot and ankle.  He had 10 degrees of dorsiflexion and 0 degrees of plantar flexion.  No propulsion at the right first MPJ.  Gait was stable, coordinated, and nonantalgic.  Cavo varus attitude of the foot in weightbearing position more noticeable on the right foot.  Dorsally subluxed hallux, right foot.  X-rays revealed postoperative changes of the first metatarsophalangeal joint without visible complication.  There was mild bone formation of the base of the first proximal phalanx.  The diagnoses were status post implant arthroplasty of the first MTPJ, right foot, history of Jones tenosuspension with right hallux IPJ arthrodesis, chronic pain right foot with hallux limitus and plantar flexed first metatarsal, hammer toes, bilateral.  All condition appear stable with episodic discomfort.  Effects on the following daily activities included chores, shopping, recreation, and traveling, each to a mild degree, exercise to a moderate degree, and sports of a severe degree.  There was no effect on feeding, bathing, dressing, toileting, grooming, or driving.     

In various statements, the Veteran has asserted that every time he applies pressure to his right foot it becomes swollen and he has pain throughout the whole toe.  He can walk two blocks, but then has to rest due to pain.  He states that he has to use a cane all the time for support and orthopedic shoes and prosthetic sneakers, and receives steroid shots.  

III.  Increased rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran has been assigned a 30 percent rating under Diagnostic Code 5284.  Disabilities of the feet are governed by the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  Several disabilities listed in this portion of the rating schedule are expressly denoted as "unilateral," see 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5281 and 5282, while other disabilities are rated the same regardless of whether the disability present is unilateral or bilateral.  See 38 C.F.R. § 4.71a, Diagnostic Code 5279.  Still, other disabilities are given one rating if the condition is unilateral and a different rating if the condition is bilateral.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 and 5278.

The Veteran's service-connected disability under appeal only involves the right foot. Thus, the matter under appeal is a unilateral disability.  The Veteran's right foot disability has been assigned the maximum, 30 percent rating.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5284 injuries of the foot warrants a 30 percent when productive of severe disability.   In order for a rating in excess of 30 percent to be assigned, for unilateral foot involvement, the Veteran must demonstrate loss of use of the foot.  See note following Diagnostic Code 5284.  However, in this case, the Veteran clearly does not have loss of use of his right foot.  He is able to ambulate and stand, at least for short periods of time and distance.  Moreover, while the Veteran has stated that walking and standing cause him pain and swelling in his right toe, he is still able to walk, and as such, the Veteran does not have the loss of use of the foot.  Moreover, none of the other Diagnostic Codes for rating the foot provides a disability rating higher than 30 percent for a unilateral disability.  

In determining that a rating greater than 30 percent is not warranted, the Board has considered the applicability of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board notes, however, that where a disability has been rated at the maximum level provided by the diagnostic code under which it is rated, the considerations of DeLuca do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code); VAOPGCPREC 36-97.

The Board notes that due consideration has been given to the assignment of separate ratings for separate and distinct symptomatology of the Veteran's service-connected disability; however, the record does not support assigning separate ratings for additional symptoms (i.e. pain, tenderness, swelling, limitation of motion) associated with his status post fusion, bunionectomy, and osteotomy with residual hallux rigidus of metatarsal of the right great big toe considered in the grant of the 30 percent rating for foot injuries under the current Diagnostic Code 5284.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that the critical element in the assignment of separate ratings under diagnostic codes is that none of the symptomatology is duplicative or overlapping). 

The above determinations are based on consideration of pertinent provisions of the rating schedule.  The Board points out that there is no showing that, at any point during the appeal period, that the Veteran's status post fusion, bunionectomy, and osteotomy with residual hallux rigidus of metatarsal of the right great big toe have reflected so exceptional or so unusual a disability picture as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  In this regard, the Veteran's service-connected status post fusion, bunionectomy, and osteotomy with residual hallux rigidus of metatarsal of the right great big toe has not objectively been shown to markedly interfere with employment (i.e., beyond that contemplated in the assigned ratings).  There also is no objective evidence that this disability has warranted frequent periods of hospitalization, or has otherwise rendered impractical the application of the regular scheduler standard.  In the absence of any of the factors outlined above, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this case, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In light of the above, there is no basis for staged ratings, pursuant to Hart, and the claim for a higher rating for status post fusion, bunionectomy, and osteotomy with residual hallux rigidus of metatarsal of the right great big toe must be denied.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

IV.  TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2010).

In this case, the Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disability.  Service connection is currently in effect for status post fusion, bunionectomy, and osteotomy with residual hallux rigidus of metatarsal of the right great big toe.  The Veteran's combined evaluation for compensation is 30 percent.

In this case, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for consideration of a TDIU.

However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (per 38 C.F.R. § 4.16(b)).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

The central inquiry is "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the preponderance of the evidence is against a finding that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his  status post fusion, bunionectomy, and osteotomy with residual hallux rigidus of metatarsal of the right great big toe (his only service-connected disability).

Evidence on file indicates that the Veteran last worked in 1998.  He had work experience as a janitor.  He receives Social Security Administration disability benefits for medical disorders unrelated to his service-connected status post fusion, bunionectomy, and osteotomy with residual hallux rigidus of metatarsal of the right great big toe.  While the medical evidence shows that the Veteran's service-connected disability impacts his ability to walk long distances and stand for prolonged periods of time, there is no evidence even suggesting that the Veteran is unable to obtain all types of substantially gainful employment due to his service-connected disability (i.e. sedentary work).  

While the Board has considered the Veteran's assertions in this appeal, none of the competent medical evidence indicates that Veteran's service-connected status post fusion, bunionectomy, and osteotomy with residual hallux rigidus of metatarsal of the right great big toe renders him unable to obtain or retain substantially gainful employment; therefore, the Board must conclude that the criteria for invoking the procedures of 38 C.F.R. 4.16 (b), for assignment of a TDIU, on an extra-schedular basis, are not met.


ORDER

A rating in excess of 30 percent for status post fusion, bunionectomy, and osteotomy with residual hallux rigidus of metatarsal of the right great big toe is denied.

Entitlement to a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


